Citation Nr: 1639761	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to an effective date prior to August 3, 2009 for service-connected prostate cancer.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 3, 2009.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008, August 2009, and September 2011 rating decisions of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for prostate cancer, rated 100 percent, from August 3, 2009 and denied a TDIU rating.  The Veteran initially requested a hearing before the Board, but withdrew that request in an April 2015 correspondence.

The issues of service connection for hemorrhoids, residuals of malaria, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim seeking service connection for a prostate disability was received on May 4, 2007; it is not factually ascertainable that the Veteran had prostate cancer prior to August 3, 2009.


CONCLUSION OF LAW

An effective date prior to August 3, 2009 for the award of service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA's duty to notify was thus satisfied by a May 2007 letter and the July 2013 statement of the case (SOC) which provided adequate notice of the downstream issue regarding an earlier effective date.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  Nonetheless, the Board notes that additional development was ordered in a September 2015 Board remand (i.e., requesting information and authorizations to secure additional private records and an additional medical advisory opinion), which the AOJ has complied with.  In so finding, the Board is aware that the prior remand ordered the procurement of medical records from a PrimeCare facility, but notes that the Veteran did not respond to the AOJ's request for the information and authorizations needed to secure such records.  Notably, the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The February 2016 VA medical opinion secured pursuant to the prior remand is supported by a thorough rationale which considers the relevant medical evidence, and is therefore adequate for rating purposes.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating his intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran first filed a formal application of service connection for prostate cancer on May 4, 2007.  Prior to that, however, VA received an informal claim seeking service connection for "prostate problems" on March 30, 2007.  Thus, under 38 C.F.R. § 3.155, the date of claim for purposes of this analysis is the date the Veteran's informal claim was received-March 30, 2007.

The September 2011 rating decision on appeal granted the Veteran service connect ion for prostate cancer from August 3, 2009, based on a record documenting a surgical procedure which led to a biopsy confirming adenocarcinoma.  Although the biopsy results were not received until later, the specimen itself was obtained on August 3, 2009.  Thus, the critical question in this case is simply whether the Veteran's entitlement to service connection for prostate cancer is factually ascertainable prior to August 3, 2009.  As service connection for prostate cancer was granted on a presumptive basis based on exposure to herbicide agents in Vietnam, what must be shown is that his prostate cancer manifested itself under all of the facts found prior to August 3, 2009.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

Prior to August 3, 2009, there are extensive private and VA records which indicate the Veteran was experiencing voiding dysfunction and bladder outlet obstructive symptoms.  A May 2006 private record noted worsening bladder outlet obstructive symptoms, and that the Veteran was seen at PrimeCare in December 2005 for similar symptoms.  He had marginal prostate-specific antigen (PSA) elevation in 2002, and the provider noted BPH with severe obstructive symptoms.  In September 2006, his private doctor noted BPH with minimal change in urinary symptoms.  January 2007 records show BPH with moderate outlet symptoms, and a note indicates he was to undergo PSA testing and, if it remained elevated, he would be scheduled for a prostate biopsy.  A handwritten note indicated he indeed was to be scheduled for a biopsy.  The following month, a private doctor again noted BPH with elevated PSA that was "borderline."  The Veteran was to be rescheduled for a biopsy, as he was unable to make his original appointment.  In March 2007, he finally underwent a prostate biopsy that showed no evidence of cancer.

In September 2007, the Veteran established care with a VA provider, and said he had recently had problems with his prostate, but that he underwent more biopsies in June 2007 that were, again, negative for cancer.  November 2007 VA records indicate a prior prostate biopsy was negative.  Thereafter, VA records consistently note BPH and obstructive uropathy.  A September 2008 bladder scan, cystoscopy, and catheterization procedure was conducted, confirming a diagnosis of BPH.  Records between then and August 3, 2009 continue to note BPH and elevated PSA.  However, critically, none of the private or VA records dated prior to August 3, 2009 include any indication of cancerous involvement.  

Notably, the September 2015 remand ordered a medical advisory opinion to specifically determine whether or not the Veteran's documented pathology prior to August 3, 2009 (including his elevated PSA and voiding symptoms) constituted early manifestations of prostate cancer.  The subsequent February 2016 consulting physician noted that the Veteran has a known history of BPH and underwent an initial TURP in 2007, but a March 2007 prostate biopsy indicated no evidence of cancer.  He also noted a February 2007 note indicated difficulty voiding and elevated PSA that was "borderline," and PSA levels in May 2006 and January 2002 were noted to be 6.82 and 5.88, respectively.  However, he ultimately felt that the onset of prostate cancer could not be determined to be earlier than August 3, 2009 explaining that the Veteran's known history of BPH also causes a rise in PSA and was the primary cause of the earlier voiding symptoms.  Therefore, the examiner concluded there was no early manifestation of the disease prior to the positive biopsy dated August 3, 2009.

The Board acknowledges the Veteran's arguments indicating that (1) his prostate cancer was manifested long before it was officially diagnosed and (2) the location of his cancer cells made them harder to detect, suggesting this caused a delay in clinical confirmation, and does not question the strength of his convictions in this regard.  However, he has not presented any medical evidence or literature supporting those assertions and, as a lay person, he is not competent to speak to the onset, course, or cause of complex disabilities such as prostate cancer, which requires clinical and laboratory confirmation to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As noted above, the critical issue in this case is at what point it became factually ascertainable based on the evidence of record that the Veteran had prostate cancer.  Unfortunately, there is no competent medical evidence to suggest cancerous involvement in his prostate pathology at any point prior to August 3, 2009.  Accordingly, the Board finds that an effective date prior to August 3, 2009 for the award of service connection for prostate cancer is not warranted, and the appeal in this matter must be denied.
 

ORDER

An effective date prior to August 3, 2009 for the award of service connection for prostate cancer is denied.


REMAND

The Board notes that the Veteran was provided February 2016 VA examinations in conjunction with his claims seeking service connection for hemorrhoids and malaria residuals.  The examiner concluded that the Veteran does have current symptoms of hemorrhoids, but found no documentation of the same during service.  He also noted that the Veteran underwent hemorrhoid surgery in 1979 and found that riding on rough terrain (which the Veteran alleges as the source of his hemorrhoids) is not a known cause of hemorrhoids.  This opinion fails entirely to consider that hemorrhoids are generally readily observable by lay persons, and often may be self-diagnosed, rendering the Veteran's own reports of rectal pain and hemorrhoid symptoms beginning during service while riding atop armored personnel carriers (APCs) wholly competent evidence of hemorrhoid symptoms in service.  This is particularly true given his personnel records confirm he received a Bronze Star with a valor device, signifying combat experience and entitling him to consideration of his claims under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) (which acknowledges that Veterans who engaged in combat may not have had the opportunity to have their complaints and treatment fully documented, and therefore affords their lay reports greater probative weight).  Therefore, the February 2016 opinion regarding hemorrhoids is inadequate, and a new opinion is needed.
Similarly, the February 2016 examiner also found that the Veteran does not have any current symptoms that could be deemed residuals of malaria (despite reports of intermittent fever, shaking, and chills).  He also concluded that, despite reports of the same symptoms in Vietnam that were diagnosed as malaria and treated accordingly, there was no evidence of malaria in service.  Again, given the applicability of 38 U.S.C.A. § 1154(b) and the consistency of the Veteran's statements throughout the record regarding malaria treatment in Vietnam, his own statements are competent and credible evidence of malaria treatment in service.  Thus, the examiner also failed to afford the Veteran's lay statements the proper consideration.  Moreover, his blank dismissal of the current symptoms reported by the Veteran without explaining why they do not potentially constitute residuals of malaria is also inadequate.  Consequently, a new examination is needed.

Finally, the Board notes that, despite the Veteran's claim seeking a TDIU rating prior to August 3, 2009, at no point has any medical opinion been sought in conjunction with that claim; this should be corrected on remand.  Moreover, should service connection be granted for either hemorrhoids or malaria upon remanding them for further development, such disabilities could be assigned effective dates prior to August 3, 2009, and if so, any decision regarding a TDIU rating would necessarily have to consider those disabilities as well.  Thus, these matters are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's record to be forwarded to a proctologist or other appropriate physician for review and a medical advisory opinion regarding the likely cause of the Veteran's claimed hemorrhoids.  Based on a review of the entire record, the consulting physician should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current hemorrhoid symptoms are related to his competent and credible reports of hemorrhoid symptoms in Vietnam.  All opinions must include a complete rationale citing to supporting factual data or medical literature as appropriate.

2. The AOJ should also arrange for the Veteran to be examined by an infectious disease specialist to determine the nature and likely cause of his claimed malaria residuals.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's competent and credible reports of intermittent fever, shaking, and chills are consistent with residual episodes of malaria or another diagnosable condition?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such condition is related to the competent and credible reports of the same symptoms in Vietnam that were reportedly diagnosed as malaria and treated with quinine pills?

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate.

3. Then, the AOJ should forward the Veteran's record to an appropriate physician for review and an opinion regarding the impact of the Veteran's service-connected disabilities on his employability prior to August 3, 2009.  The opinion provider should note that, prior to August 3, 2009, the Veteran is service connected for posttraumatic stress disorder (PTSD) (rated 70 percent), residuals of a shell fragment wound (rated 10 percent), tinnitus (rated 10 percent), a scar residual of a shell fragment wound (rated 10 percent), bilateral hearing loss (rated 0 percent), and sensory loss of the left lower extremity related to his shell fragment wound (rated 0 percent), with a combined rating of 80 percent.  The examiner should also note whether the Veteran has been awarded service connection for any additional disabilities (i.e., hemorrhoids or malaria residuals) with ratings effective prior to August 3, 2009.  

Considering the above, the examiner should indicate the expected impact that such disabilities would have on the Veteran's employability, specifically noting the types of work (i.e., physical, sedentary, independent, degree of supervision, etc.) that would be precluded, and those that would remain feasible, given his level of education (high school graduate) and prior work experience (as a railroad conductor).

All opinions provided must include a complete citing to supporting factual data or medical literature, as appropriate.

4. The AOJ should then review the record and readjudicate the claims (including TDIU).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


